Exhibit 10.2

 

EXECUTION VERSION

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

TUESDAY MORNING CORPORATION

 

TMI HOLDINGS, INC.

 

TUESDAY MORNING, INC.

 

and certain Subsidiaries of TUESDAY MORNING, INC.

 

in favor of

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

Dated as of August 18, 2015

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1.

DEFINED TERMS

1

 

 

 

1.1.

Definitions

1

1.2.

Other Definitional Provisions

5

 

 

 

SECTION 2.

GUARANTEE

5

 

 

 

2.1.

Guarantee

5

2.2.

Rights of Reimbursement, Contribution and Subrogation

6

2.3.

Amendments, etc. with Respect to the Secured Obligations

8

2.4.

Guarantee Absolute and Unconditional

8

2.5.

Reinstatement

9

2.6.

Payments

9

2.7.

Cross-guaranty

9

 

 

 

SECTION 3.

GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL

9

 

 

 

SECTION 4.

REPRESENTATIONS AND WARRANTIES

10

 

 

 

4.1.

Title; No Other Liens

10

4.2.

Perfected First Priority Liens

11

4.3.

Name; Jurisdiction of Organization, etc.

11

4.4.

Inventory and Equipment

11

4.5.

Farm Products

11

4.6.

Receivables

11

 

 

 

SECTION 5.

COVENANTS

11

 

 

 

5.1.

Delivery and Control of Certain Collateral

11

5.2.

Maintenance of Perfected Security Interest; Further Documentation

12

5.3.

Changes in Locations, Name, Jurisdiction of Incorporation, etc.

12

5.4.

Deposit Accounts

13

 

 

 

SECTION 6.

REMEDIAL PROVISIONS

13

 

 

 

6.1.

Certain Matters Relating to Accounts

13

6.2.

Communications with Obligors; Grantors Remain Liable

13

6.3.

[Reserved]

14

6.4.

Proceeds to be Turned Over To Administrative Agent

14

6.5.

Application of Proceeds

14

6.6.

Code and Other Remedies

15

6.7.

Intellectual Property License

16

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

6.8.

Deficiency

16

 

 

 

SECTION 7.

THE ADMINISTRATIVE AGENT

16

 

 

 

7.1.

Administrative Agent’s Appointment as Attorney-in-Fact, etc.

16

7.2.

Duty of Administrative Agent

17

7.3.

Execution of Financing Statements

18

7.4.

Authority of Administrative Agent

18

7.5.

Appointment of Co-Collateral Agents

18

 

 

 

SECTION 8.

MISCELLANEOUS

18

 

 

 

8.1.

Amendments in Writing

18

8.2.

Notices

19

8.3.

No Waiver by Course of Conduct; Cumulative Remedies

19

8.4.

Enforcement Expenses; Indemnification

19

8.5.

Successors and Assigns

19

8.6.

Set-Off

20

8.7.

Counterparts

20

8.8.

Severability

20

8.9.

Section Headings

20

8.10.

Integration

20

8.11.

APPLICABLE LAW

20

8.12.

Submission to Jurisdiction; Waivers

20

8.13.

Acknowledgments

21

8.14.

Additional Grantors

21

8.15.

Releases

22

8.16.

WAIVER OF JURY TRIAL

22

 

ii

--------------------------------------------------------------------------------


 

SCHEDULE 4.2

—

FILINGS; OTHER ACTIONS

SCHEDULE 4.3

—

NAME; JURISDICTION OF ORGANIZATION, ETC

SCHEDULE 4.4

—

INVENTORY AND EQUIPMENT

SCHEDULE 8.2

—

NOTICES

 

 

 

EXHIBIT A

—

ASSUMPTION AGREEMENT

 

iii

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of August 18, 2015, made by the
Borrower (as defined below), Parent (as defined below), Intermediate Holdings
(as defined below) and each of the other signatories hereto (such signatories
other than the Administrative Agent, but together with Parent, Intermediate
Holdings and any other entity that may become a party hereto as provided herein,
the “Guarantors”; and the Guarantors together with the Borrower, the
“Grantors”), in favor of JPMORGAN CHASE BANK, N.A., as administrative agent (in
such capacity and together with its successors, the “Administrative Agent”) for
(i) the banks and other financial institutions or entities (the “Lenders”) from
time to time parties to the Credit Agreement, dated as of August 18, 2015,(as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Tuesday Morning Corporation, a
Delaware corporation (“Parent”), TMI Holdings, Inc., a Delaware corporation
(“Intermediate Holdings”), Tuesday Morning, Inc., a Texas corporation (the
“Borrower”), the Lenders party thereto, J.P. Morgan Securities LLC, as
bookrunner and lead arranger (the “Lead Arranger”), Wells Fargo, N.A., as
syndication agent (in such capacity, the “Syndication Agent”) and (ii) certain
other Secured Parties (as hereinafter defined).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Guarantor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Guarantors in connection with the operation of their
respective businesses;

 

WHEREAS, the Borrower and the other Guarantors are engaged in related
businesses, and the Borrower and each Guarantor will derive substantial direct
and indirect benefit from the making of the extensions of credit under the
Credit Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Borrower and each Guarantor shall have executed and delivered this
Agreement to the Administrative Agent for the benefit of the Secured Parties;

 

NOW, THEREFORE, in consideration of the foregoing premises and to induce the
Lead Arranger, the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, the Borrower and each Guarantor hereby agrees
with the Administrative Agent, for the benefit of the Secured Parties, as
follows:

 

SECTION 1.                            DEFINED TERMS

 

1.1.                            Definitions.

 

(a)                                 Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement, and the following terms are used herein as defined
in the New York UCC (and if defined in more than one Article of the New York
UCC, such terms shall have the meanings given in Article 9 thereof):  Account
Debtor, Certificated Security, Chattel Paper, Commercial Tort Claim, Commodity
Account, Documents, Deposit Account, Electronic Chattel Paper, Equipment, Farm
Products, General Intangibles, Goods, Instruments, Inventory, Letter of

 

--------------------------------------------------------------------------------


 

Credit, Letter-of-Credit Rights, Money, Payment Intangibles, Securities Account,
Security, Supporting Obligations and Tangible Chattel Paper.

 

(b)                                 The following terms shall have the following
meanings:

 

“Administrative Agent” shall have the meaning assigned to such term in the
preamble.

 

“Agreement” shall mean this Guarantee and Collateral Agreement, as the same may
be amended, amended and restated, restated, supplemented or otherwise modified
from time to time.

 

“Borrower” shall have the meaning assigned to such term in the preamble.

 

“Collateral” shall have the meaning assigned to such term in Section 3.

 

“Collateral Account” shall mean any collateral account subject to a Deposit
Account Control Agreement.

 

“Collateral Account Funds” shall mean, collectively, the following:  all funds
(including all trust monies) and investments (including all cash equivalents)
credited to, or purchased with funds from, any Collateral Account or the
Dominion Account, as the case may be, and all certificates and instruments from
time to time representing or evidencing such investments; all Money, notes,
certificates of deposit, checks and other instruments from time to time
hereafter delivered to or otherwise possessed by the Administrative Agent for or
on behalf of any Grantor in substitution for, or in addition to, any or all of
the Collateral; and all interest, dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the items constituting Collateral.

 

“Contracts” shall mean all contracts and agreements between any Grantor and any
other person (in each case, whether written or oral, or third party or
intercompany) as the same may be amended, assigned, extended, restated,
supplemented, replaced or otherwise modified from time to time including (i) all
rights of any Grantor to receive moneys due and to become due to it thereunder
or in connection therewith, (ii) all rights of any Grantor to receive proceeds
of any insurance, indemnity, warranty or guaranty with respect thereto,
(iii) all rights of any Grantor to damages arising thereunder and (iv) all
rights of any Grantor to terminate and to perform and compel performance of,
such Contracts and to exercise all remedies thereunder.

 

“Copyright Licenses” shall mean any written agreement naming any Grantor as
licensor or licensee, granting any right in, to or under any Copyright,
including the grant of rights to manufacture, print, publish, copy, import,
export, distribute, exploit and sell materials derived from any Copyright.

 

“Copyrights” shall mean (i) all copyrights arising under the laws of the United
States, whether registered or unregistered and whether published or unpublished,
all registrations and recordings thereof, and all applications in connection
therewith and rights corresponding thereto throughout the world, including all
registrations, recordings and applications in the United States Copyright
Office, and (ii) the right to, and to obtain, all extensions and renewals
thereof.

 

“Credit Agreement” shall have the meaning assigned to such term in the preamble.

 

“Excluded Assets” shall mean (i) any property subject to a Lien permitted under
Section 6.02(i) or 6.02(j) of the Credit Agreement to the extent the documents
governing such lien do not permit

 

2

--------------------------------------------------------------------------------


 

other Liens on such property; (ii) all leasehold real property, (iii)  Equity
Interests of any partnerships, joint ventures and any non-Wholly Owned
Subsidiary which cannot be pledged without the consent of one (1) or more third
parties, (iv) margin stock, (v) security interests to the extent the same would
result in adverse tax consequences as reasonably determined by the Borrower in
consultation with the Administrative Agent, (vi) any property and assets the
pledge of which would require governmental consent, approval, license or
authorization (in each case, after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
law), (vii) all foreign intellectual property and any “intent-to-use” trademark
applications prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark application under
applicable federal law, (viii) the Equity Interests of any Immaterial Subsidiary
and (ix) Tax and Trust Funds.  Notwithstanding anything to the contrary herein,
the Grantors shall not be required to grant a security interest in any
Collateral or perfect a security interest in (A) any Collateral to the extent
the burden or cost of obtaining or perfecting a security interest therein
outweighs the benefit of the security afforded thereby as reasonably determined
by the Borrower and the Administrative Agent or (B) in any contract, license or
permit, if the granting of a security interest in such asset would be prohibited
by (other than to the extent prohibited by Section 6.09(c) of the Credit
Agreement) enforceable anti-assignment provisions of contracts or applicable law
or a pledge thereof would violate the terms of any contract with respect to such
assets (in each case, after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code or other applicable law) or would
trigger termination pursuant to any “change of control” or similar provision in
any contract, (y) no foreign law security or pledge agreement shall be required
and (z) the following Collateral shall not be required to be perfected (A) motor
vehicles and any other assets subject to state law certificate of title
statutes, (B) Commercial Torts Claims and (C) Letter of Credit Rights to the
extent not perfected by the filing of a financing statement under the Uniform
Commercial Code.

 

“Grantors” shall have the meaning assigned to such term in the preamble.

 

“Guarantors” shall have the meaning assigned to such term in the preamble.

 

“Intermediate Holdings” shall have the meaning assigned to such term in the
preamble.

 

“Insurance” shall mean all insurance policies covering any or all of the
Collateral (regardless of whether the Administrative Agent is the loss payee
thereof).

 

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property arising under United
States laws, including the Copyrights, the Copyright Licenses, the Patents, the
Patent Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets and
the Trade Secret Licenses.

 

“Lead Arranger” shall have the meaning assigned to such term in the preamble.

 

“Lenders” shall have the meaning assigned to such term in the preamble.

 

“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.

 

“Parent” shall have the meaning assigned to such term in the preamble.

 

3

--------------------------------------------------------------------------------


 

“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use, import,
export, distribute or sell any invention covered in whole or in part by a
Patent.

 

“Patents” shall mean (i) all letters of patent of the United States, all
reissues and extensions thereof and all goodwill associated therewith, (ii) all
applications for letters of patent of the United States and all divisions,
continuations and continuations-in-part thereof, all improvements thereof, and
(iii) all rights to, and to obtain, any reissues or extensions of the foregoing.

 

“Proceeds” shall mean all “proceeds” as such term is defined in
Section 9-102(a)(64) of the New York UCC.

 

“Qualified ECP Guarantor”:  in respect of any Swap Obligation, each Loan Party
that, at the time the relevant guarantee (or grant of the relevant security
interest, as applicable) becomes effective with respect to such Swap Obligation,
has total assets exceeding $10,000,000 or otherwise constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder with respect to such Swap Obligation at such time by
entering into an agreement pursuant to section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

“Receivables” means (i) all “accounts,” as such term is defined in the New York
UCC and (ii) all other rights to payment of money or funds, whether or not
earned by performance, (a) for Inventory that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (b) for services rendered or to be
rendered, or (c) owed by a credit card issuer or by a credit card processor
resulting from purchases by customers using credit or debit cards issued by such
issuer in connection with the transactions described in clauses (a) and
(b) above, whether such rights to payment constitute Payment Intangibles,
Letter-of-Credit Rights or any other classification of property, or are
evidenced in whole or in part by Instruments, Chattel Paper, General Intangibles
or Documents.

 

“Secured Obligations” shall have the meaning assigned to such term in the Credit
Agreement; provided, that for purposes of determining any Guarantor Obligations
of any Guarantor under this Agreement, the definition of “Secured Obligations”
shall not create any guarantee by any Guarantor of any Excluded Swap Obligations
of such Guarantor.

 

“Secured Parties” shall mean, collectively, the Lead Arranger, the
Administrative Agent, the Lenders, the Issuing Banks and, Secured Bank Product
Providers, to which Secured Obligations, as applicable, are owed.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Syndication Agent” shall have the meaning assigned to such term in the
preamble.

 

“Term Priority Collateral” shall have the meaning assigned to such term in the
Credit Agreement.

 

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right in, to or under any Trademark.

 

“Trademarks” shall mean (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired,

 

4

--------------------------------------------------------------------------------


 

all registrations and recordings thereof, and all applications in connection
therewith, in the United States Patent and Trademark Office or in any similar
office or agency of the United States or any State thereof and all common-law
rights related thereto, (ii) the right to, and to obtain, all renewals thereof,
(iii) the goodwill of the business symbolized by the foregoing and (iv) other
source or business identifiers, designs and general intangibles of a like
nature.

 

“Trade Secret License” shall mean any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right in, to or under any
Trade Secret.

 

“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how (all of the foregoing being collectively
called a “Trade Secret”), whether or not reduced to a writing or other tangible
form, including all documents and things embodying, incorporating or describing
such Trade Secret, the right to sue for past, present and future infringements
of any Trade Secret and all proceeds of the foregoing, including royalties,
income, payments, claims, damages and proceeds of suit.

 

1.2.                            Other Definitional Provisions.

 

(a)                                 The words “hereof,” “herein,” “hereto” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to the specific provisions of
this Agreement unless otherwise specified.

 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(c)                                  Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to a Grantor, shall
refer to the property or assets such Grantor has granted as Collateral or the
relevant part thereof.

 

(d)                                 The expressions “payment in full,” “paid in
full” and any other similar terms or phrases when used herein with respect to
the Secured Obligations shall mean the payment in full, in immediately available
funds, of all of the Secured Obligations, as the case may be, in each case,
unless otherwise specified, other than indemnification and other contingent
obligations not then due and payable.

 

(e)                                  The words “include,” “includes” and
“including,” and words of similar import, shall not be limiting and shall be
deemed to be followed by the phrase “without limitation.”

 

SECTION 2.                            GUARANTEE

 

2.1.                            Guarantee.

 

(a)                                 Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the benefit of the Secured Parties and their respective successors,
indorsees and permitted transferees and assigns, the prompt and complete payment
and performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations (other than, with respect
to any Guarantor, any Excluded Swap Obligations of such Guarantor).

 

5

--------------------------------------------------------------------------------


 

(b)                                 If and to the extent required in order for
the Secured Obligations of any Guarantor to be enforceable under applicable
federal, state and other laws relating to the insolvency of debtors, the maximum
liability of such Guarantor hereunder shall be limited to the greatest amount
which can lawfully be guaranteed by such Guarantor under such laws, after giving
effect to any rights of contribution, reimbursement and subrogation arising
under Section 2.2.

 

(c)                                  Each Guarantor agrees that the Secured
Obligations may at any time and from time to time be incurred or permitted in an
amount exceeding the maximum liability of such Guarantor hereunder without, to
the extent permitted by applicable law, impairing the guarantee contained in
this Section 2 or affecting the rights and remedies of any Secured Party
hereunder.

 

(d)                                 The guarantee contained in this Section 2
shall remain in full force and effect until the date when no Revolver
Commitments or Secured Obligations (other than (i) contingent obligations as to
which no claim or demand for payment has been made, or in the case of
indemnification obligations, no notice has been given, and (ii) Secured
Obligations that have been Cash Collateralized, as applicable) are outstanding
(the “Termination Date”), notwithstanding that from time to time during the term
of the Credit Agreement the Borrower may not then owe any Secured Obligations.

 

(e)                                  No payment made by the Borrower, any of the
Guarantors, any other guarantor or any other person or received or collected by
any Secured Party from the Borrower, any of the Guarantors, any other guarantor
or any other person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Secured Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
(including by means of setoff or appropriation) in respect of the Secured
Obligations or any payment received or collected from such Guarantor in respect
of the Secured Obligations), remain liable for the Secured Obligations up to the
maximum liability of such Guarantor hereunder until the Termination Date.

 

2.2.                            Rights of Reimbursement, Contribution and
Subrogation.  In case any payment is made on account of the Secured Obligations
by any Grantor or is received or collected on account of the Secured Obligations
from any Grantor or its property (other than the property of Parent):

 

(a)                                 If such payment is made by the Borrower or
from its property, then, if and to the extent such payment is made on account of
Secured Obligations arising from or relating to a Loan or other extension of
credit made to the Borrower, the Borrower shall not be entitled (i) to demand or
enforce reimbursement or contribution in respect of such payment from any other
Grantor or (ii) to be subrogated to any claim, interest, right or remedy of any
Secured Party against any other person, including any other Grantor or its
property (other than the property of Parent).

 

(b)                                 If such payment is made by a Guarantor or
from its property (other than the property of Parent), such Guarantor shall be
entitled, subject to and upon payment in full of the Secured Obligations, (i) to
demand and enforce reimbursement for the full amount of such payment from the
Borrower and (ii) to demand and enforce contribution in respect of such payment
from each other Guarantor that has not paid its fair share of such payment, as
necessary to ensure that (after giving effect to any enforcement of
reimbursement rights provided hereby) each Guarantor pays its fair share of the
unreimbursed portion of such payment. For this purpose, the fair share of each
Guarantor as to any unreimbursed payment shall be determined based on an
equitable apportionment of such unreimbursed payment among all Guarantors based
on the relative value of their assets and any other equitable considerations
deemed appropriate by a court of competent jurisdiction.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Until the Termination Date, notwithstanding
Sections 2.2(a) and 2.2(b), no Grantor shall be entitled to be subrogated
(equally and ratably with all other Grantors entitled to reimbursement or
contribution from any other Grantor as set forth in this Section 2.2) to any
security interest that may then be held by the Administrative Agent upon any
Collateral granted to it in this Agreement nor shall any Grantor seek or be
entitled to seek any contribution or reimbursement from the Borrower or any
other Grantor in respect of payments made by any Grantor hereunder.  Such right
of subrogation shall be enforceable solely against the Grantors, and not against
the Secured Parties, and neither the Administrative Agent nor any other Secured
Party shall have any duty whatsoever to warrant, ensure or protect any such
right of subrogation or to obtain, perfect, maintain, hold, enforce or retain
any Collateral for any purpose related to any such right of subrogation.  If
subrogation is demanded by any Grantor, then (and only after the Termination
Date) the Administrative Agent shall deliver to the Grantors making such demand,
or to a representative of such Grantors or of the Grantors generally, an
instrument reasonably satisfactory to the Administrative Agent transferring, on
a quitclaim basis without any recourse, representation, warranty or obligation
whatsoever, whatever security interest the Administrative Agent then may hold in
whatever Collateral may then exist that was not previously released or disposed
of by the Administrative Agent.

 

(d)                                 All rights and claims arising under this
Section 2.2 or based upon or relating to any other right of reimbursement,
indemnification, contribution or subrogation that may at any time arise or exist
in favor of any Grantor as to any payment on account of the Secured Obligations
made by it or received or collected from its property shall be fully
subordinated in all respects prior to the Termination Date.  Until the
Termination Date, no Grantor shall demand or receive any collateral security,
payment or distribution whatsoever (whether in cash, property or securities or
otherwise) on account of any such right or claim.  If any such payment or
distribution is made or becomes available to any Grantor in any bankruptcy case
or receivership, insolvency or liquidation proceeding, such payment or
distribution shall be delivered by the person making such payment or
distribution directly to the Administrative Agent, for application to the
payment of the Secured Obligations.  If any such payment or distribution is
received by any Grantor, it shall be held by such Grantor in trust, as trustee
of an express trust for the benefit of the Secured Parties, and shall promptly
be transferred and delivered by such Grantor to the Administrative Agent, in the
exact form received and, if necessary, duly endorsed, to be applied against any
Secured Obligations then outstanding in accordance with Section 6.5.

 

(e)                                  The obligations of the Grantors under the
Loan Documents, including their liability for the Secured Obligations and the
enforceability of the security interests granted thereby (which, for the
avoidance of doubt, shall not be granted in respect of, otherwise encumber or be
enforceable against any property of Parent), are not contingent upon the
validity, legality, enforceability, collectability or sufficiency of any right
of reimbursement, contribution or subrogation arising under this Section 2.2 and
the provisions of this Section 2.2 shall in no respect limit the obligations and
liabilities of any Guarantor to the Administrative Agent and Secured Parties,
and each Guarantor shall remain liable to the Administrative Agent and the
Secured Parties for the full amount guaranteed by such Guarantor hereunder.  The
invalidity, insufficiency, unenforceability or uncollectability of any such
right shall not in any respect diminish, affect or impair any such obligation or
any other claim, interest, right or remedy at any time held by any Secured Party
against any Guarantor or its property (other than the property of Parent).  The
Secured Parties make no representations or warranties in respect of any such
right and shall have no duty to assure, protect, enforce or ensure any such
right or otherwise relating to any such right.

 

(f)                                   Each Grantor reserves any and all other
rights of reimbursement, contribution or subrogation at any time available to it
as against any other Grantor, but (i) the exercise and enforcement of such
rights shall be subject to Section 2.2(d) and (ii) neither the Administrative
Agent nor any other

 

7

--------------------------------------------------------------------------------


 

Secured Party shall ever have any duty or liability whatsoever in respect of any
such right, except as provided in the last sentence of Section 2.2(c).

 

2.3.                            Amendments, etc. with Respect to the Secured
Obligations.  Each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against any Guarantor and without notice
to or further assent by any Guarantor, any demand for payment of any of the
Secured Obligations made by any Secured Party may be rescinded by such Secured
Party and any of the Secured Obligations continued, and the Secured Obligations,
or the liability of any other person upon or for any part thereof, or any
collateral security (which, for the avoidance of doubt, will not include any
property of Parent) or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, increased,
extended, amended, modified, accelerated, compromised, waived, surrendered or
released by any Secured Party, and the Credit Agreement and the other Loan
Documents and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Administrative Agent (or the Required Lenders or all Lenders, as the case
may be) and the applicable Loan Parties may deem advisable from time to time,
and any collateral security (which, for the avoidance of doubt, will not include
any property of Parent), guarantee or right of offset at any time held by any
Secured Party for the payment of the Secured Obligations may be sold, exchanged,
waived, surrendered or released.  No Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Secured Obligations (which, for the avoidance of doubt, will not include
any Lien on the property of Parent) or for the guarantee contained in this
Section 2 or any property (other than the property of Parent) subject thereto.

 

2.4.                            Guarantee Absolute and Unconditional.  Each
Guarantor waives, to the extent permitted by applicable law, any and all notice
of the creation, renewal, extension or accrual of any of the Secured Obligations
and notice of or proof of reliance by any Secured Party upon the guarantee
contained in this Section 2 or acceptance of the guarantee contained in this
Section 2; the Secured Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and any of the Guarantors, on the one
hand, and the Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2.  Each Guarantor waives, to the extent permitted by
applicable law, diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Borrower or any of the Guarantors with
respect to the Secured Obligations.  Each Guarantor understands and agrees, to
the extent permitted by applicable law, that until the Termination Date the
guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment and performance without regard
to (a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Secured Obligations or any other collateral security
(which, for the avoidance of doubt, will not include any property of Parent)
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by any Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment, performance or release of
guarantee hereunder) which may at any time be available to or be asserted by the
Borrower or any other person against any Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Secured Obligations, or of
such Guarantor under the guarantee contained in this Section 2, in bankruptcy or
in any other instance.  When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, any Secured Party may,
but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against the Borrower, any other
Guarantor or any other person or against any collateral security (which,

 

8

--------------------------------------------------------------------------------


 

for the avoidance of doubt, will not include any property of Parent) or
guarantee for the Secured Obligations or any right of offset with respect
thereto, and any failure by any Secured Party to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Borrower, any
other Guarantor or any other person or to realize upon any such collateral
security (which, for the avoidance of doubt, will not include any property of
Parent) or guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Guarantor or any other person or any such collateral
security (which, for the avoidance of doubt, will not include any property of
Parent), guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor, except to the extent of any such release. 
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

 

2.5.                            Reinstatement.  The guarantee contained in this
Section 2 shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Secured Obligations
is rescinded or must otherwise be restored or returned by any Secured Party upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

 

2.6.                            Payments.  Each Guarantor hereby guarantees that
payments hereunder will be paid to the Administrative Agent without set-off or
counterclaim in Dollars in immediately available funds at the office of the
Administrative Agent as specified in the Credit Agreement.

 

2.7.                            Cross-guaranty.  Each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
guarantees the obligations of each Guarantor under this guarantee in respect of
any Swap Obligation (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 2.7 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 2.7, or otherwise under this guarantee, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Guarantor under this
Section 2.7 shall remain in full force and effect until the Termination Date. 
Each Qualified ECP Guarantor intends that this Section 2.7 constitute, and this
Section 2.7 shall be deemed to constitute, a “guarantee or other agreement” for
the benefit of each other Guarantor for all purposes of section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

SECTION 3.                            GRANT OF SECURITY INTEREST; CONTINUING
LIABILITY UNDER COLLATERAL

 

(a)                                 Each Grantor hereby assigns and transfers to
the Administrative Agent, and hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in all of the following
property, in each case, wherever located and now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of such Grantor’s Secured Obligations:

 

(i)                                     all Receivables;

 

(ii)                                  all cash, Money, Deposit Accounts (except
for Deposit Accounts containing exclusively Tax and Trust Funds and the Net
Proceeds Pledged Account), Securities Accounts and Commodity Accounts;

 

9

--------------------------------------------------------------------------------


 

(iii)                               all Inventory;

 

(iv)                              all Insurance;

 

(v)                                 all General Intangibles, Chattel
Paper, Instruments and Documents evidencing any of the foregoing Collateral or
related to the foregoing Collateral (but excluding, for the avoidance of
doubt, Intellectual Property (other than to the extent affixed to or necessary
to sell the foregoing Collateral) and Equity Interests held by any Grantor
(other than Equity Interests held in any Securities Account);

 

(vi)                              all books, records, ledger cards, files,
correspondence, customer lists, blueprints, technical specifications, manuals,
computer software, computer printouts, tapes, disks and other electronic storage
media and related data processing software and similar items that at any time
pertain to or evidence or contain information relating to any of the foregoing
Collateral or are otherwise necessary or helpful in the collection thereof or
realization thereupon; and

 

(vii)                           to the extent not otherwise included, all
Proceeds, products, accessions, rents and profits of any and all of the
foregoing and all collateral security, Supporting Obligations and guarantees
given by any person with respect to any of the foregoing;

 

provided that, notwithstanding any other provision set forth in this Agreement,
the term “Collateral” and the component definitions thereof shall not include,
and this Agreement shall not, at any time, constitute a grant of a security
interest in any property that is, at such time, an Excluded Asset.

 

(b)                                 Notwithstanding anything herein to the
contrary, (i) each Grantor shall remain liable for all obligations under and in
respect of the Collateral and nothing contained herein is intended or shall be a
delegation of duties to the Administrative Agent or any other Secured Party,
(ii) each Grantor shall remain liable under and each of the agreements included
in the Collateral, including any Receivables and any Contracts, to perform all
of the obligations undertaken by it thereunder all in accordance with and
pursuant to the terms and provisions thereof and neither the Administrative
Agent nor any other Secured Party shall have any obligation or liability under
any of such agreements by reason of or arising out of this Agreement or any
other document related hereto nor shall the Administrative Agent nor any other
Secured Party have any obligation to make any inquiry as to the nature or
sufficiency of any payment received by it or have any obligation to take any
action to collect or enforce any rights under any agreement included in the
Collateral, including any agreements relating to any Receivables or any
Contracts and (iii) the exercise by the Administrative Agent of any of its
rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral,
including any agreements relating to any Receivables and any Contracts.

 

SECTION 4.                            REPRESENTATIONS AND WARRANTIES

 

To induce the Lead Arranger, the Administrative Agent, the Syndication Agent and
the Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrower thereunder, each Grantor
hereby represents and warrants to the Secured Parties that:

 

4.1.                            Title; No Other Liens.  Such Grantor owns each
item of the Collateral free and clear of any and all Liens, including Liens
arising as a result of such Grantor becoming bound (as a result

 

10

--------------------------------------------------------------------------------


 

of merger or otherwise) as grantor under a security agreement entered into by
another person, except for Liens permitted by Section 6.02 of the Credit
Agreement.

 

4.2.                            Perfected First Priority Liens.  This Agreement
is effective to create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable security interest in the
Collateral of such Grantor, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally.  When financing
statements and other filings listed on Schedule 4.2 are filed in appropriate
form in the offices specified thereon, this Agreement shall create a fully
perfected Lien on, and security interest in, all right title and interest of
such Grantor in such Collateral and the proceeds thereof (to the extent such
security interest may be perfected under the New York UCC by filing a financing
statement) as security for the Secured Obligations, in each case prior and
superior in right to any other person (except Liens permitted by Section 6.02 of
the Credit Agreement).

 

4.3.                            Name; Jurisdiction of Organization, etc.  On the
date hereof, such Grantor’s exact legal name (as indicated on the public record
of such Grantor’s jurisdiction of formation or organization), jurisdiction of
organization, organizational identification number, if any, and the location of
such Grantor’s chief executive office or sole place of business are specified on
Schedule 4.3.  On the date hereof, except as otherwise described in the
Collateral Questionnaire, each Grantor is organized solely under the law of the
jurisdiction so specified and has not filed any certificates of domestication,
transfer or continuance in any other jurisdiction.  On the date hereof, except
as otherwise described in the Collateral Questionnaire, no such Grantor has
changed its name, jurisdiction of organization, chief executive office or sole
place of business in any way (e.g. by merger, consolidation, change in corporate
form or otherwise) within the past five years and has not within the last five
years become bound (whether as a result of merger or otherwise) as a grantor
under a security agreement (other than in respect of a Lien permitted by
Section 6.02 of the Credit Agreement) entered into by another person, which has
not heretofore been terminated.

 

4.4.                            Inventory and Equipment.  As of the Closing
Date, such Grantor does not maintain Inventory (other than Inventory in transit
or, out for repair) with a value in excess of $1,000,000 at any location other
than any “pool point” or the locations set forth on Schedule 4.4.

 

4.5.                            Farm Products.  None of the Collateral
constitutes, or is the Proceeds of, Farm Products.

 

4.6.                            Receivables.  No amount payable to such Grantor
under or in connection with any Receivables that is included in the Collateral
is evidenced by any Instrument or Tangible Chattel Paper with a value in excess
of $1,000,000 which has not been delivered to the Administrative Agent to the
extent required under Section 5.2.

 

SECTION 5.                            COVENANTS

 

Each Grantor covenants and agrees with the Secured Parties that, until the
Termination Date:

 

5.1.                            Delivery and Control of Certain Collateral.

 

(a)                                 If any of the Collateral is or shall become
evidenced or represented by any Tangible Chattel Paper, such Tangible Chattel
Paper shall be delivered promptly to the Administrative Agent,

 

11

--------------------------------------------------------------------------------


 

duly endorsed, if applicable, in a manner reasonably satisfactory to the
Administrative Agent, to be held as Collateral pursuant to this Agreement, and
all of such property owned by any Grantor as of the Closing Date shall be
delivered on the Closing Date.  Any Pledged Collateral evidenced or represented
by any Instrument or Negotiable Document shall be delivered promptly to the
Administrative Agent, duly endorsed, if applicable, in a manner reasonably
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement, and all of such property owned by any Grantor as of the Closing
Date shall be delivered on the Closing Date.  Notwithstanding the foregoing, no
Instrument, Tangible Chattel Paper or Negotiable Document shall be required to
be delivered to the Administrative Agent pursuant to this clause (a) if the
value thereof is less than $1,000,000 individually or $5,000,000 in the
aggregate.

 

(b)                                 If any of the Collateral is or shall
constitute “Electronic Chattel Paper” (under Article 9 of the UCC) such Grantor
shall ensure (to the Administrative Agent’s reasonable satisfaction) that (i) a
single authoritative copy exists which is unique, identifiable, unalterable
(except as provided in clauses (iii), (iv) and (v) of this paragraph), (ii) such
authoritative copy identifies the Administrative Agent as the assignee and is
communicated to and maintained by the Administrative Agent or its designee,
(iii) copies or revisions that add or change the assignee of the authoritative
copy can only be made with the participation of the Administrative Agent,
(iv) each copy of the authoritative copy and any copy of a copy is readily
identifiable as a copy and not the authoritative copy and (v) any revision of
the authoritative copy is readily identifiable as an authorized or unauthorized
revision; provided that such actions shall not be required to be taken until the
aggregate face amount of the Electronic Chattel Paper included in the Collateral
exceeds $1,000,000.

 

5.2.                            Maintenance of Perfected Security Interest;
Further Documentation.

 

(a)                                 Except as otherwise permitted by the Credit
Agreement, such Grantor shall maintain each of the security interests created by
this Agreement as a security interest having at least the perfection and
priority described in Section 4.2 and shall defend such security interest
against the claims and demands of all persons whomsoever except as otherwise
permitted by Section 6.02 of the Credit Agreement, subject to the provisions of
Section 8.15.

 

(b)                                 At any time and from time to time, upon the
reasonable written request of the Administrative Agent, and at the sole expense
of such Grantor, such Grantor shall promptly and duly authorize, execute and
deliver, and have recorded, such further instruments and documents and take such
further actions as the Administrative Agent may reasonably request for the
purpose of obtaining or preserving the full benefits of this Agreement and of
the rights and powers herein granted, including, (i) the filing of any financing
or continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in any jurisdiction with respect to the security interests
created hereby and (ii) in the case of any Deposit Accounts subject to the
requirement of Section 5.12 of the Credit Agreement and clause (j) of the
definition of “Collateral and Guarantee Requirement,” set forth therein, and any
other relevant Collateral, taking any actions necessary to enable the
Administrative Agent to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto.

 

5.3.                            Changes in Locations, Name, Jurisdiction of
Incorporation, etc.

 

(a)                                 Such Grantor shall give 10 days’ written
notice to the Administrative Agent and delivery to the Administrative Agent of
duly authorized and, where required, executed copies of all additional financing
statements and other documents reasonably requested in writing by the
Administrative Agent to maintain the validity, perfection and priority of the
security interests provided for herein after any of the following:

 

12

--------------------------------------------------------------------------------


 

(i)                                     a change in its jurisdiction of
organization or the location of its chief executive office or sole place of
business from that referred to in Section 4.3; or

 

(ii)                                  a change in its legal name, identity or
structure that would render any financing statement filed by the Administrative
Agent in connection with this Agreement “seriously misleading” (as such term is
used in Section 9-507(b) of the New York UCC).

 

5.4.                            Deposit Accounts.  The Grantors shall enter into
Deposit Account Control Agreements with respect to each Deposit Account
maintained by them (other than any Excluded Deposit Account) to the extent
provided in Section 5.12 of the Credit Agreement and clause (j) of the
definition of “Collateral and Guarantee Requirement” set forth therein.

 

SECTION 6.                            REMEDIAL PROVISIONS

 

6.1.                            Certain Matters Relating to Accounts.

 

(a)                                 At any time after the occurrence and during
the continuation of an Event of Default after written notice is delivered to the
Grantor, the Administrative Agent shall have the right to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall use commercially
reasonable efforts to furnish all such assistance and information as the
Administrative Agent may reasonably require in connection with such test
verifications.  The Administrative Agent shall have the absolute right to share
any information it gains from such inspection or verification with any Secured
Party; provided that the provisions of Section 9.16 of the Credit Agreement
shall apply to such information.

 

(b)                                 Subject to Section 5.12(d) of the Credit
Agreement, the Administrative Agent hereby authorizes each Grantor to collect
such Grantor’s Accounts, and each Grantor hereby agrees to continue to collect
all amounts due or to become due to such Grantor under the Receivables and any
Supporting Obligation and diligently exercise each material right it may have
under any Receivable and any Supporting Obligation, in each case, at its own
expense; provided, however, that the Administrative Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default or a Liquidity Period.

 

(c)                                  At the Administrative Agent’s reasonable
written request after the occurrence and during the continuance of any Event of
Default, each Grantor shall, at such Grantor’s expense, deliver to the
Administrative Agent all (to the extent existing and available) original and
other documents evidencing, and relating to, the agreements and transactions
which gave rise to the Receivables, including all original orders, invoices and
shipping receipts.

 

6.2.                            Communications with Obligors; Grantors Remain
Liable.

 

(a)                                 The Administrative Agent in its own name or
in the name of others may at any time after the occurrence and during the
continuance of an Event of Default, communicate with obligors under the
Receivables and parties to the Contracts to verify with them to the
Administrative Agent’s reasonable satisfaction the existence, amount and terms
of any Receivables or Contracts.  The Administrative Agent shall have the
absolute right to share any information it gains from such inspection or
verification with any Secured Party; provided, that the provisions of
Section 9.16 of the Credit Agreement shall apply to such information.

 

13

--------------------------------------------------------------------------------


 

(b)                                 Upon reasonable written request of the
Administrative Agent, at any time after the occurrence and during the
continuance of any Event of Default, the Administrative Agent may at any time
notify, or require any Grantor to so notify, the Account Debtor or counterparty
on any Receivable or Contract of the security interest of the Administrative
Agent therein.  In addition, the Administrative Agent may upon written notice to
the applicable Grantor, notify, or require any Grantor to notify, the Account
Debtor or counterparty to make all payments under the Receivables (other than,
prior to the occurrence of an Event of Default that is continuing, Receivables
with balances less than $1 million) and/or Contracts directly to the
Administrative Agent.

 

(c)                                  Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of the Receivables
and Contracts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto.  Neither the Administrative Agent nor any Secured
Party shall have any obligation or liability under any Receivable (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Administrative Agent or any Secured Party of any payment
relating thereto, nor shall the Administrative Agent or any Secured Party be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Receivable (or any agreement giving rise thereto), to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

 

6.3.                            [Reserved].

 

6.4.                            Proceeds to be Turned Over To Administrative
Agent.  In addition to the rights of the Administrative Agent and the other
Secured Parties specified in Section 6.1 and 5.12(d) of the Credit Agreement
with respect to payments of Receivables and other Current Asset Collateral, if
an Event of Default shall occur and be continuing, all Proceeds received by any
Grantor consisting of cash, cash equivalents, checks and other near-cash items
shall be held by such Grantor in trust for the Administrative Agent and the
other Secured Parties, segregated from other funds of such Grantor, and shall,
promptly upon demand, be turned over to the Administrative Agent in the exact
form received by such Grantor (duly endorsed by such Grantor to the
Administrative Agent, if required).  All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in the Dominion
Account or in a Collateral Account.  All Proceeds while held by the
Administrative Agent in the Dominion Account or in a Collateral Account (or by
such Grantor in trust for the Administrative Agent and the other Secured
Parties) shall continue to be held as collateral security for all the Secured
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.

 

6.5.                            Application of Proceeds.  If an Event of Default
shall have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply all or any part of the net Proceeds
(after deducting fees and expenses as provided in Section 6.6) constituting
Collateral realized through the exercise by the Administrative Agent of its
remedies hereunder, whether or not held in the Dominion Account or in a
Collateral Account, and any proceeds of the guarantee set forth in Section 2, in
payment of the Secured Obligations in the manner provided in Section 7.02 of the
Credit Agreement.  Notwithstanding the foregoing, no amounts received from any
Guarantor shall be applied to any Excluded Swap Obligations of such Guarantor.

 

14

--------------------------------------------------------------------------------


 

6.6.                            Code and Other Remedies.

 

(a)                                 If an Event of Default shall have occurred
and be continuing, the Administrative Agent, on behalf of the Secured Parties,
may exercise, in addition to all other rights and remedies granted to them in
this Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the New York UCC (whether or not the New York UCC applies to the affected
Collateral) or its rights under any other applicable law or in equity.  Without
limiting the generality of the foregoing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below, by the
Credit Agreement, this Agreement or any other Loan Document) to or upon any
Grantor or any other person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, license, assign, give option or
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  Each Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released.  Each purchaser at
any such sale shall hold the property sold absolutely free from any claim or
right on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by applicable law) all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.  Each Grantor agrees that, to the
extent notice of sale shall be required by law, at least ten days’ notice to
such Grantor of the time and place of any public sale or the time after which
any private sale is to be made shall, to the extent permitted by law, constitute
reasonable notification.  The Administrative Agent shall not be obligated to
make any sale of Collateral regardless of notice of sale having been given.  The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.  The
Administrative Agent may sell the Collateral without giving any warranties as to
the Collateral.  The Administrative Agent may specifically disclaim or modify
any warranties of title or the like.  This procedure will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral. 
Each Grantor agrees that it would not be commercially unreasonable for the
Administrative Agent to dispose of the Collateral or any portion thereof by
using Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets.  Each Grantor hereby waives any
claims against the Administrative Agent arising by reason of the fact that the
price at which any Collateral may have been sold at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Administrative Agent accepts the first offer received and does not offer such
Collateral to more than one offeree.  Each Grantor further agrees, at the
Administrative Agent’s reasonable written request, to assemble the Collateral
and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere upon the occurrence and during the continuance of any Event of
Default.  The Administrative Agent shall have the right to enter onto the
property where any Collateral is located and take possession thereof with or
without judicial process.

 

(b)                                 The Administrative Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 6.6, after deducting
all reasonable costs and expenses of every kind incurred in

 

15

--------------------------------------------------------------------------------


 

connection therewith or incidental to the care or safekeeping of any of the
Collateral or in any way relating to the Collateral or the rights of the Secured
Parties hereunder, including reasonable attorneys’ fees and disbursements to the
extent required to be paid in accordance with the Credit Agreement, to the
payment in whole or in part of the Secured Obligations in accordance with
Section 6.5 and only after such application and payment in full of all Secured
Obligations and after the payment by the Administrative Agent of any other
amount required by any provision of law, including Section 9-615(a) of the New
York UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor.  If the Administrative Agent sells any of the Collateral upon credit,
the Grantor will be credited only with payments actually made by the purchaser
and received by the Administrative Agent and applied to indebtedness of the
purchaser.  In the event the purchaser fails to pay for the Collateral, the
Administrative Agent may resell the Collateral and the Grantor shall be credited
with proceeds of the sale.  To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against any
Secured Party arising out of the exercise by them of any rights hereunder.

 

6.7.                            Intellectual Property License.  For the purposes
of enabling the Administrative Agent to exercise remedies under this Agreement
during the Continuance of an Event of Default, each Grantor hereby grants the
Administrative Agent and its agents, representatives and designees an
irrevocable (until the Termination Date), non-exclusive, royalty-free, rent-free
license or right to use all of the Intellectual Property of such Grantor,
including as may be necessary in connection with any sale of Inventory or
collection of Receivables and agrees to take any further actions and execute any
further documents as may be reasonably requested by the Administrative Agent to
further evidence Administrative Agent’s right with respect to Intellectual
Property set forth in this Section 6.7.

 

6.8.                            Deficiency.  Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Secured Obligations.

 

SECTION 7.                            THE ADMINISTRATIVE AGENT

 

7.1.                            Administrative Agent’s Appointment as
Attorney-in-Fact, etc.

 

(a)                                 Each Grantor hereby irrevocably constitutes
and appoints the Administrative Agent and any officer or agent thereof, with
full power of substitution, as its true and lawful attorney-in-fact with full
irrevocable (until the Termination Date) power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

 

(i)                                     in the name of such Grantor or its own
name, or otherwise, take possession of and endorse and collect any checks,
drafts, notes, acceptances or other instruments for the payment of moneys due
under any Receivable or Contract or with respect to any other Collateral and
file any claim or take any other action or proceeding in any court of law or
equity or otherwise deemed reasonably appropriate by the Administrative Agent
for the purpose of collecting any and all such moneys due under any Receivable
or Contract or with respect to any other Collateral whenever payable;

 

16

--------------------------------------------------------------------------------


 

(ii)                                  pay or discharge taxes and Liens levied or
placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement and pay all or any part of
the premiums therefor and the costs thereof;

 

(iii)                               execute, in connection with any sale
provided for in Section 6.6, any endorsements, assignments or other instruments
of conveyance or transfer with respect to the Collateral; and

 

(iv)                              (1) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct; (2) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral;
(3) sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (4) commence and prosecute any suits, actions or proceedings at law
or in equity in any court of competent jurisdiction to collect the Collateral or
any portion thereof and to enforce any other right in respect of any Collateral;
(5) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral; (6) settle, compromise or adjust any such suit,
action or proceeding and, in connection therewith, give such discharges or
releases as the Administrative Agent may deem reasonably appropriate; and
(7) generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes, and do,
at the Administrative Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Administrative Agent deems
reasonably necessary to protect, preserve or realize upon the Collateral and the
Secured Parties’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

 

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

 

(b)                                 If an Event of Default has occurred and is
continuing and if any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement; provided, however if a Default
has occurred and is continuing, and if any Grantor fails to perform or comply
with any of its agreements contained herein, the Administrative Agent, at its
option, but without any obligation so to do, may perform or comply, or otherwise
cause performance or compliance (except as otherwise provided herein) solely to
cause the Collateral and Guarantee Requirement to be, or remain, satisfied.

 

(c)                                  Each Grantor hereby ratifies all that said
attorneys shall lawfully do or cause to be done by virtue hereof.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable until the Termination Date.

 

7.2.                            Duty of Administrative Agent.  The
Administrative Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the New York UCC or otherwise, shall be to deal with it in the same manner as
the Administrative Agent deals with similar property for its own account. 
Neither the Administrative Agent, nor any

 

17

--------------------------------------------------------------------------------


 

other Secured Party nor any of their respective officers, directors, partners,
employees, agents, attorneys and other advisors, attorneys-in-fact or affiliates
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other person or to take any other action whatsoever with regard to the
Collateral or any part thereof.  The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Party to exercise any such
powers.  The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, partners, employees, agents, attorneys and
other advisors, attorneys-in-fact or affiliates shall be responsible to any
Grantor for any act or failure to act hereunder, except from their own gross
negligence or willful misconduct or breach of a duty owed to such Grantor.

 

7.3.                            Execution of Financing Statements.  Each Grantor
acknowledges that pursuant to Section 9-509(b) of the New York UCC and any other
applicable law, each Grantor authorizes the Administrative Agent to file or
record financing or continuation statements, and amendments thereto, and other
filing or recording documents or instruments with respect to the Collateral, in
such form and in such offices as the Administrative Agent reasonably determines
appropriate to perfect or maintain the perfection of the security interests of
the Administrative Agent under this Agreement.  Each Grantor agrees that such
financing statements may describe the collateral in the same manner as described
in the Security Documents or as “all assets” or “all personal property,” whether
now owned or hereafter existing or acquired, words of similar effect or such
other description as the Administrative Agent, in its sole judgment, reasonably
determines is necessary or advisable.  A photographic or other reproduction of
this Agreement shall be sufficient as a financing statement or other filing or
recording document or instrument for filing or recording in any jurisdiction.

 

7.4.                            Authority of Administrative Agent.  Each Grantor
acknowledges that the rights and responsibilities of the Administrative Agent
under this Agreement with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation, or entitlement, to make
any inquiry respecting such authority.

 

7.5.                            Appointment of Co-Collateral Agents.  At any
time or from time to time, in order to comply with any applicable requirement of
law, the Administrative Agent may appoint another bank or trust company or one
of more other persons, either to act as co-agent or agents on behalf of the
Secured Parties with such power and authority as may be reasonably necessary for
the effectual operation of the provisions hereof and which may be specified in
the instrument of appointment (which may, in the discretion of the
Administrative Agent, include provisions for indemnification and similar
protections of such co-agent or separate agent).

 

SECTION 8.                            MISCELLANEOUS

 

8.1.                            Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except in accordance with Section 9.08 of the Credit Agreement;
provided that any provision of this Agreement imposing obligations on any
Grantor

 

18

--------------------------------------------------------------------------------


 

may be waived by the Administrative Agent in a written instrument executed by
the Administrative Agent.

 

8.2.                            Notices.  All notices, requests and demands to
or upon the Administrative Agent or any Grantor hereunder shall be effected in
the manner provided for in Section 9.01 of the Credit Agreement; provided that
any such notice, request or demand to or upon any Guarantor shall be addressed
to such Guarantor at its notice address set forth on Schedule 8.2.

 

8.3.                            No Waiver by Course of Conduct; Cumulative
Remedies.  No Secured Party shall by any act (except by a written instrument
pursuant to Section 8.1), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default.  No failure to exercise, nor any delay in exercising, on
the part of any Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof.  No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege.  A waiver by any Secured
Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which such Secured Party would
otherwise have on any future occasion.  The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.

 

8.4.                            Enforcement Expenses; Indemnification.

 

(a)                                 Each Grantor agrees to pay or reimburse each
Secured Party for all its reasonable costs and expenses incurred in collecting
against such Grantor under the guarantee contained in Section 2 or otherwise in
enforcing or preserving any rights under this Agreement and the other Loan
Documents to which such Grantor is a party (but limited in the case of legal
fees and expenses, to the reasonable out-of-pocket documented fees,
disbursements and charges of one counsel of the Administrative Agent and the
Secured Parties, taken as a whole, and if necessary, of one local counsel in any
relevant material jurisdiction to such persons, taken as a whole).

 

(b)                                 Each Grantor agrees to pay, and to hold the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement.

 

(c)                                  Each Grantor agrees to pay, and to hold the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 9.05 of the Credit
Agreement.

 

(d)                                 The agreements in this Section shall survive
the Termination Date.

 

8.5.                            Successors and Assigns.  This Agreement shall be
binding upon the successors and assigns of each Grantor and shall inure to the
benefit of the Secured Parties and their respective permitted successors and
assigns; provided that, except as otherwise permitted by the Credit Agreement,
no Grantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the

 

19

--------------------------------------------------------------------------------


 

prior written consent of the Administrative Agent, and any attempted assignment
without such consent shall be null and void.

 

8.6.                            Set-Off.  Each Grantor hereby irrevocably
authorizes each Secured Party at any time and from time to time while an Event
of Default shall have occurred and be continuing, without notice to such Grantor
or any other Grantor, any such notice being expressly waived by each Grantor to
the extent permitted by applicable law, to set-off and appropriate and apply any
and all deposits (general or special, time or demand, provisional or final), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Secured Party to or for the credit
or the account of such Grantor, or any part thereof in such amounts as such
Secured Party may elect, against and on account of the obligations and
liabilities of such Grantor to such Secured Party hereunder and claims of every
nature and description of such Secured Party against such Grantor, in any
currency, whether arising hereunder, under the Credit Agreement, any other Loan
Document or otherwise, as such Secured Party may elect, whether or not any
Secured Party has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured.  Each Secured Party shall
notify such Grantor promptly of any such set-off and the application made by
such Secured Party of the proceeds thereof, provided that the failure to give
such notice shall not affect the validity of such set-off and application.  The
rights of each Secured Party under this Section are in addition to other rights
and remedies (including other rights of set-off) which such Secured Party may
have.  Notwithstanding the foregoing, no amounts received from any Grantor shall
be applied to any Excluded Swap Obligations of such Grantor.

 

8.7.                            Counterparts.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by facsimile or other electronic transmission
(including.pdf)), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

8.8.                            Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

8.9.                            Section Headings.  The Section headings used in
this Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

8.10.                     Integration.  This Agreement and the other Loan
Documents represent the agreement of the Grantors, the Administrative Agent and
the other Secured Parties with respect to the subject matter hereof and thereof,
and there are no promises, undertakings, representations or warranties by any
Secured Party relative to subject matter hereof and thereof not expressly set
forth or referred to herein or in the other Loan Documents.

 

8.11.                     APPLICABLE LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

8.12.                     Submission to Jurisdiction; Waivers.  Each Grantor and
the Administrative Agent hereby irrevocably and unconditionally:

 

20

--------------------------------------------------------------------------------


 

(a)                                 submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any Lender, the
Administrative Agent or any Issuing Bank may otherwise have to bring any action
or proceeding relating to this Agreement or the other Loan Documents against
Holdings, the Borrower or any Loan Party or their properties in the courts of
any jurisdiction;

 

(b)                                 waives, to the fullest extent it may legally
and effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any New York State or federal
court.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court; and

 

(c)                                  agrees that service of all process in any
such proceeding in any such court may be made by registered or certified mail,
return receipt requested at its address provided in Section 8.2 agrees that
service as so provided in is sufficient to confer personal jurisdiction over the
applicable credit party in any such proceeding in any such court, and otherwise
constitutes effective and binding service in every respect; and agrees that
agents and lenders retain the right to serve process in any other manner
permitted by law or to bring proceedings against any credit party in the courts
of any other jurisdiction.

 

8.13.                     Acknowledgments.  Each Grantor hereby acknowledges
that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(b)                                 no Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Grantors and the
Secured Parties.

 

8.14.                     Additional Grantors.  Each Subsidiary of the Borrower
that is required to become a party to this Agreement pursuant to Section 5.09 of
the Credit Agreement shall become a Grantor for all purposes of this Agreement
upon execution and delivery by such Subsidiary of an Assumption Agreement in the
form of Exhibit A hereto.

 

21

--------------------------------------------------------------------------------


 

8.15.                     Releases.

 

(a)                                 On the Termination Date, the Collateral
shall be released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall automatically
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors.  At
the request and sole expense of any Grantor on or following the Termination
Date, the Administrative Agent shall deliver to such Grantor any Collateral held
by the Administrative Agent hereunder, and execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence such
termination.

 

(b)                                 The obligations of Guarantors that are
Subsidiaries and the security interests created hereunder shall be subject to
release in accordance with Section 9.17 of the Credit Agreement.

 

(c)                                  Each Grantor acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement originally filed in connection herewith
without the prior written consent of the Administrative Agent, subject to such
Grantor’s rights under Section 9-509(d)(2) of the New York UCC.

 

8.16.                     WAIVER OF JURY TRIAL.  EACH AGREEMENT PARTY AND THE
ADMINISTRATIVE AGENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER OR UNDER
ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN THEM RELATING TO THE
SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT
IS BEING ESTABLISHED.  THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED
ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO
RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER LOAN DOCUMENTS
OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER. 
IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO
A TRIAL BY THE COURT.

 

[Remainder of page intentionally left blank]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

 

TUESDAY MORNING CORPORATION

 

TUESDAY MORNING, INC.

 

 

 

 

 

By:

/s/ Kelly J. Munsch

 

 

Name:

Kelly J. Munsch

 

 

Title:

VP, Controller

 

 

 

 

 

TMI HOLDINGS, INC.

 

FRIDAY MORNING, INC.

 

DAYS OF THE WEEK, INC.

 

NIGHTS OF THE WEEK, INC.

 

 

 

 

 

By:

/s/ R. Michael Rouleau

 

 

Name:

R. Michael Rouleau

 

 

Title:

Chief Executive Officer

 

 

 

 

 

TUESDAY MORNING PARTNERS, LTD.

 

 

 

By: Days of the Week, Inc., as General Partner

 

 

 

 

 

By:

/s/ R. Michael Rouleau

 

 

Name:

R. Michael Rouleau

 

 

Title:

Chief Executive Officer

 

[Signature Page to the Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

/s/ Christy L. West

 

 

Name:

Christy L. West

 

 

Title:

Authorized Officer

 

[Signature Page to the Collateral Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A to
Guarantee and Collateral Agreement

 

ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of [                    ], made by
                      , a                 (the “Additional Grantor”), in favor
of JPMorgan Chase Bank, N.A., as administrative agent (in such capacity and
together with its successors and assigns in such capacity, the “Administrative
Agent”) for (i) the Lenders and Issuing Banks parties to the Credit Agreement
referred to below, and (ii) the other Secured Parties (as defined in the
Collateral Agreement (as hereinafter defined)).  All capitalized terms not
defined herein shall have the meaning ascribed to them in such Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, TUESDAY MORNING, INC., a Texas corporation (the “Borrower”), has
entered into a Credit Agreement dated as of August 18, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, TUESDAY MORNING CORPORATION,
a Delaware corporation (“Parent”), TMI HOLDINGS, INC., a Delaware corporation
(“Intermediate Holdings”), the LENDERS party thereto from time to time, the
Administrative Agent, the other agents named therein and J.P. MORGAN SECURITIES
LLC, as lead arranger and as bookrunner;

 

WHEREAS, in connection with the Credit Agreement, the Borrower, Intermediate
Holdings, Parent and certain of its Subsidiaries (other than the Additional
Grantor) have entered into the Guarantee and Collateral Agreement, dated as of
August 18, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Collateral Agreement”) in favor of
the Administrative Agent for the benefit of the Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Collateral Agreement as a Grantor and a Guarantor thereunder; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Collateral Agreement as a
Grantor and a Guarantor thereunder;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                      Collateral Agreement.  By executing and
delivering this Assumption Agreement, the Additional Grantor, as provided in
Section 8.14 of the Collateral Agreement, hereby becomes a party to the
Collateral Agreement as a Grantor and a Guarantor thereunder with the same force
and effect as if originally named therein as a Grantor and a Guarantor and,
without limiting the generality of the foregoing, hereby expressly (a) assumes
all obligations and liabilities of a Grantor and a Guarantor thereunder;
(b) guarantees the Secured Obligations pursuant to Section 2 of the Collateral
Agreement; and (c) assigns and transfers to the Administrative Agent, and hereby
grants to the Administrative Agent, for the ratable benefit of the Secured
Parties, a security interest in all such Additional Grantor’s right, title and
interest in and to the Collateral, wherever located and whether now owned or at
any time hereafter acquired by the Additional Grantor or in which the Additional
Grantor now has or at any time in the future may acquire

 

Exhibit A-1

--------------------------------------------------------------------------------


 

any right, title or interest, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Additional Grantor’s Obligations.  The information set forth
in [Annex 1-A] hereto is hereby added to the information set forth in Schedules
             (1) to the Collateral Agreement.  The Additional Grantor hereby
represents and warrants that each of the representations and warranties
contained in Section 4 of the Collateral Agreement is true and correct on and as
the date hereof (after giving effect to this Assumption Agreement) as if made on
and as of such date.

 

2.                                      GOVERNING LAW.  THIS ASSUMPTION
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF THAT WOULD REQUIRE APPLICATION OF LAWS OF ANOTHER STATE.

 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTOR]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1)                                 Refer to each Schedule which needs to be
supplemented.

 

Exhibit A-2

--------------------------------------------------------------------------------